DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Burr on 04/09/2021.
The application has been amended as follows: 

Claim 2 the last two lines have been amended to move the period to the end of the expression and replace the current period with a colon as follows:
satisfies a relationship of a following Expression (1)[[.]]:
0.5 > (r0-L0) / (r0-r1) > 0.1						           	(1).

Claim 3 the last two lines have been amended to move the period to the end of the expression and replace the current period with a colon as follows:
 relationship of a following Expression (2)[[.]]:
.

Claim 4 the last two lines have been amended to move the period to the end of the expression and replace the current period with a colon as follows:
relationship of a following Expression (3)[[.]]:
T00+0.0127 < T11 < T00+0.0381							(3).

Claim 5 the last two lines have been amended to move the period to the end of the expression and replace the current period with a colon as follows:
following Expression (4)[[.]]:
T20+0.0127 < T21 < T20+0.0381							(4).

Claim 7 the last two lines have been amended to move the period to the end of the expression and replace the current period with a colon as follows:
a relationship of a following Expression (5)[[.]]:
0.5 > (r0-L0) / (r0-r’n) > 0.1				                       		(5).

Claim 8 the last two lines have been amended to move the period to the end of the expression and replace the current period with a colon as follows:
satisfy a relationship of a following Expression (6)[[.]]:
T’n0+0.0127 < T’n1 < T’n0+0.0381						(6).


Wall satisfy a relationship of a following Expression (7)[[.]]:
T”m0+0.0127 < T”m1 < T”m0+0.0381						(7).

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Tamai et al. (US 2014/0205794), herein Tamai.  Tamai teaches a substantially similar honeycomb structural body, however Tamai fails to teach a circumferential reinforcing region in which a thickness T11 of the partition wall is thicker than a basic partition wall thickness T00 in the circumferential cell structure and the circumferential reinforcing region.  Further no teaching or suggestion was found to modify the honeycomb structure of Tamai to meet the limitations.  In particular, Tamai teaches reinforcing sections on the central and circumferential sides of the boundary wall [Figs. 1-9].  Tamia teaches this structure makes it possible to adequately increase the overall strength of the honeycomb structural body while suppressing the increase of the entire weight of the honeycomb structural body caused by the formation of the center reinforced cell walls and the outer circumferential reinforced cell walls [0071].  This structure makes it possible to maintain a structural balance between the entire honeycomb structural body, .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tamai et al. (US 2015/0275726), teaches a honeycomb structural body with reinforced areas around the boundary wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784